Citation Nr: 1223403	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right subraorbital neuralgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

Jurisdiction of the claim was subsequently transferred to the RO in Milwaukee, Wisconsin.


REMAND

The Board notes that the Veteran most recently declined VA examination in March 2010, indicating that she did not request an increased rating for her service-connected disability; however, in her formal appeal, VA Form 9, the Veteran requested to appear at a Travel Board hearing at the RO before a member of the Board.  See 38 C.F.R. § 20.1405(c) (2011).  

Accordingly, this case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of her appeal. 

By this remand the Board intimates no opinion as to any final outcome warranted.  



(CONTINUED ON NEXT PAGE)


The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

